DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IX (Fig. 9a-i) in the reply filed on 9/27/22 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: under Cross-Reference to Related Applications, the corresponding patent number for the parent application must be added.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 64, 65, 68, 69, 70, 72, and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solem et al. (2007/0270943) in view of Zhang (2010/0249915).
Solem discloses a method, comprising: coupling to a delivery catheter (98) a heart valve apparatus comprising a compressible member (combination 76 and 78), an elongated tether (74), and an anchoring element (72), the elongated tether comprising a proximal end and a distal end (Fig. 2), the proximal end coupled to the compressible member (Fig. 2), the distal end coupled to the anchoring element (Fig. 2); delivering the heart valve apparatus into a left atrium of the heart (Fig. 4a-e and [0051-55]);  deploying from the delivery catheter the compressible member at a mitral valve of the heart (Fig. 4a-e and [0051-55]); deploying from the delivery catheter the anchoring element at a vicinity of an apex of the heart (Fig. 4a-e and [0053]); and removing the delivery catheter from the heart (Fig. 4a-e and [0051-55]); wherein delivering the heart valve apparatus into the left atrium occurs while the heart is beating ([0051]); wherein deploying the anchoring element at a vicinity of an apex of the heart comprises anchoring the anchor to myocardium of the heart (Fig. 2 and 4a-e and [0053]); wherein deploying the anchoring element at a vicinity of an apex of the heart comprises anchoring the anchor to a surface of the heart (Fig. 2 and 4a-e and [0053]); wherein the heart valve apparatus comprises a metal ([0048] and [0068]); wherein the metal is a shape-memory alloy ([0048] and [0068]).
Solem disclose the claimed limitations discussed above however Solem is silent with regards to the delivery being done across a septum of a heart and into a left atrium of the heart. 
Zhang discloses another well-known valve repair method including a approaching the mitral valve of the heart through the septum (Fig. 25a-l and [0301-0312]) where the heart valve apparatus is delivered across a septum of a heart and into a left atrium of the heart (Fig. 25a-l and [0301-0312]); wherein the septum of the heart is an inter- atrial septum of a heart (Fig. 25a and [0301]). Zhang further discloses a variety of well known methods including a transapical approach ([0288] which is used by Solem) and that these methods are well known in the art ([0169]). 
Therefore, it would have been obvious to one of ordinary skill in the art to use a septal method as taught by Zhang, in order to provide a minimally invasive surgical technique and since it has been held that a simple substitution of one known element for another will yield predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Claim(s) 64-67 and 69-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webler et al. (2008/0125861).
Webler discloses in a first embodiment a method, comprising: coupling to a delivery catheter (200) (Fig. 3-4 and [0116-120]), a heart valve apparatus (100) (Fig. 1a) comprising a compressible member (120) (Fig. 1a and [0112-0113]), an elongated tether (110) (Fig. 1a and [0113]), and an anchoring element (130) (Fig. 1a and [0099]), the elongated tether comprising a proximal end and a distal end (Fig. 1a), delivering the heart valve apparatus across a septum of a heart and into a left atrium of the heart (Fig. 3-4 and [0116-120]); deploying from the delivery catheter the compressible member at a mitral valve of the heart (Fig. 3-4 and [0116-120]); deploying from the delivery catheter the anchoring element at a vicinity of an apex of the heart (Fig. 3-4 and [0116-120]); and removing the delivery catheter from the heart (Fig. 3-4 and [0116-120]); wherein the septum of the heart is an inter- atrial septum of a heart (Fig. 3-4 and [0116-120]); wherein the compressible member comprises a ring (170, 129) (Fig. 1a and 1f and [0112]); wherein deploying the anchoring element at a vicinity of an apex of the heart comprises anchoring the anchor to myocardium of the heart (Fig. 3-4 and [0116-120]); wherein deploying the anchoring element at a vicinity of an apex of the heart comprises anchoring the anchor to a surface of the heart (Fig. 3-4 and [0116-120]); wherein the heart valve apparatus comprises a polymer ([0110] and [0113]); wherein the heart valve apparatus comprises a metal ([0112]); wherein the metal is a shape-memory alloy ([0112]).
Webler in the first embodiment discloses the claimed limitations discussed above however Webler in the first embodiment does not disclose that the tether is connected to the compressible member in the proximal end and to the anchor in the distal end nor that the compressible member is anchored to the valve. 
Webler discloses a variety of configurations for the heart valve apparatus (see full disclosure) including one that has a heart valve apparatus (5200) comprising a compressible member (combination of 5205 and 5220) (Fig. 52-53 and [0228-0230]), an elongated tether (5210) (Fig. 52-53 and [0228-0230]), and an anchoring element (5230) (Fig. 52-53 and [0228-0230]), the elongated tether comprising a proximal end and a distal end (Fig. 52-53), the proximal end coupled to the compressible member (Fig. 52-53), the distal end coupled to the anchoring element (Fig. 52-53); wherein the compressible member comprises a ring (5205);  wherein the ring has anchoring elements (5208) to anchor the compressible member to the mitral valve ([0229] and Fig. 53).  
It would have been obvious to one of ordinary skill in the art to modify the heart valve apparatus of the first embodiment of Webler to have the tether is connected to the compressible member in the proximal end and to the anchor in the distal end as well as anchors on the compressible member to anchor to the valve in view of the other embodiment of Webler, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Note that the second embodiment referenced by the examiner (Fig. 52-53) has the claimed structure however its disclosure does not specify the method of delivering. However, Webler does disclose the method in the first embodiment as seen above. 
Therefore, it would have been obvious to one of ordinary skill in the art to use a septal method as taught by the first embodiment of Webler, in order to provide a minimally invasive surgical technique and since it has been held that a simple substitution of one known element for another will yield predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references when considered alone or in combination appear to teach the claimed limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771